DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikatsu INAGAKI PCT/JP2017/042793 (US 2019/0281729 used for translation/rejection).
As per claim 1 INAGAKI disclose;
An electronic apparatus, (Fig. 2) comprising: a chassis (101); 
a heating element (components on 101 see para 0042 “inner surface of the back cover 101 is a circuit board (not shown) on which electronic components, such as a central processing unit (CPU) that is a heat generator, are mounted.”) located within said chassis (1011); 
“the other fitting part” examiner interprets as prong portion, as per Para 0033 “Alternatively, the other fitting part may be a protruding part having a claw”) provided on the chassis (101); a plate-shaped heat transport device (items 1 and 10) located within said chassis (101), 
wherein said plate-shaped (item 1 and 10 Para 0026 “flat plate-like”) heat transport device (item  1 and 10) transports heat generated by said heating element (Para 0042); and a hook (item 12 “the one fitting part 12” examiner interprets as hook as per para 0033 “the one fitting part 12 may be a receiving part that receives the protruding part.”) provided to said plate-shaped heat transport device (item 1 and 10), wherein said hook is engaged with said prong portion (Para 0033).

As per claims 9-12 INAGAKI disclose;
wherein said prong portion is integrally formed with said chassis. (INAGAKI fig. 1)
wherein said plate-shaped heat transport device is a metal plate. (Para 0029 “material of the container 10, it is possible to give examples such as copper, copper alloy….)
wherein said hook (fig. 2 item 12) includes a bending part (item 12 is on bending part extending vertically down) of said metal plate (10).
wherein said metal plate is made of an alloy of copper and stainless. (Para 0029)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI in view of Tomohiko Shimizu US 7,683,254.
As per claim 2 INAGAKI disclose hook, as a receiving part that receives the 
protruding part, arranged differently, but does not specifically shape of hook having, wherein said hook includes a plurality of arms extending in an engagement direction in which said hook is engaged with said prong portion; and an engagement piece connected to said arms and extending in a first direction orthogonal to said engagement direction.
	However in analogues art of assembling electronic assembly, Shimizu disclose well known in the art shape of hook (Fig. 1 and 2 item 12c) extending from plate 12b (Fig. 1), includes a plurality of arms (Fig. 1 and  2 item 12c hook having two arms) extending in an engagement direction (fig. 1 towards item 26b in vertical direction) in which said hook is engaged with said prong portion (26b); and an engagement piece (below item 26b) connected to said arms and extending in a first direction (parallel two wall 24 in horizontal direction) orthogonal to said engagement direction.

	
As per claim 3 and 4 combinations of INAGAKI and Shimizu disclose;
wherein said prong portion includes a projection projecting (Shimizu fig. 1 item 26b shows projection) in a second direction orthogonal to said engagement direction (Fig. 1 and 2) and said first direction, said projection is engaged with said engagement piece (12c).
wherein said engagement piece is in line contact with said projection, as to said engagement direction. (Fig. 1 and 2)

As per claim 5 combinations of INAGAKI and Shimizu disclose;
wherein said engagement piece is in point contact (Shimizu Fig. 6 item 27b makes point contact with item 12d) with said projection (27b), as to said engagement direction.

As per claim 6 combinations of INAGAKI and Shimizu disclose;
wherein said arms (Shimizu Fig. 6 item 27b not touching arms of item 12d) are in non-contact with said projection as to said first direction.

As per claims 7 and 8 combinations of INAGAKI and Shimizu disclose;

the time the invention was made to use screw to install circuit board on the chassis using screw, since it was commonly known in the art that circuit board can be mounted on chassis with screw.
INAGSKI wherein said prong portion is disposed outside said substrate. (Fig. 1 and 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835